NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CLAUDIA ELIZABETH AZUCENA-                      No.    20-71551
MERINO,
                                                Agency No. A208-761-789
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 11, 2022**
                                 Pasadena, California

Before: WARDLAW and HURWITZ, Circuit Judges, and IMMERGUT,***
District Judge.

      Claudia Elizabeth Azucena-Merino, a native and citizen of El Salvador,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Karin J. Immergut, United States District Judge for the
District of Oregon, sitting by designation.
                                          1
petitions for review of a decision of the Board of Immigration Appeals (BIA)

dismissing an appeal of an order by the Immigration Judge (IJ) denying asylum,

withholding of removal, and protection under the Convention Against Torture

(CAT). We have jurisdiction under 8 U.S.C. § 1252(b) and deny the petition.

      1.    Substantial evidence supports the agency’s finding that Azucena-

Merino does not qualify for asylum because she failed to “establish[] a nexus

between [the] mistreatment and a protected ground.” Rodriguez Tornes v. Garland,

993 F.3d 743, 751 (9th Cir. 2021) (internal quotation marks and citation omitted).

The IJ considered Azucena-Merino’s membership in the asserted particular social

group (PSG) of Salvadorian women,1 the three separate occasions on which

Azucena-Merino encountered gang members, and whether the gang members were

motivated by a protected ground. As to the two encounters at her places of work,

the IJ reasonably concluded that the gang members were motivated purely by

pecuniary or criminal interests. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (“An alien’s desire to be free from harassment by criminals motivated by theft

or random violence by gang members bears no nexus to a protected ground.”). Other

than Azucena-Merino’s subjective belief that the gang members threatened her


1
       Azucena-Merino also asserted two additional PSGs: Salvadorian women who
take concrete steps to resist gang violence and Salvadorian women deported from
the United States. The IJ found that both of these PSGs are not cognizable. But the
substantial evidence in record applies with equal force to these other PSGs, which
also hinge on Azucena-Merino’s gender.
                                         2
because women in El Salvador are easy targets for gang violence, there was no

evidence in the record that any gang member referenced Azucena-Merino’s gender,

explicitly or implicitly.

      There is also substantial evidence to support the IJ’s finding that there is no

nexus between a protected ground and Azucena-Merino’s assault. While the IJ’s

conclusion—that the gang members were motivated purely by a desire to extort

money from Azucena-Merino—is not the only one that can be made from the

evidence, “[t]he only question for judges reviewing the [agency’s] factual

determinations is whether any reasonable adjudicator could have found as the

agency did.” Garland v. Dai, 141 S. Ct. 1669, 1678 (2021).

      2.     Substantial evidence also supports the agency’s finding that Azucena-

Merino failed to establish that the government of El Salvador was unwilling or

unable to protect her from gang members. See Velasquez-Gaspar v. Barr, 976 F.3d

1062, 1064 (9th Cir. 2020). Azucena-Merino testified that she did not report the

business extortion or her personal assault by alleged gang members to the

authorities. She explained that her bosses told her not to report the extortion, and

that she did not report her sexual assault because her view was that the police would

not help her without firm evidence. The IJ noted that the country conditions report

for El Salvador detailed the country’s issues with gang violence, but also that the

same report commented on the government’s response—which has been so firm as

                                         3
to draw some rebuke for being too heavy handed. Substantial evidence therefore

supports the agency’s determination that Azucena-Merino failed to show that the

government was unwilling or unable to protect her.2

      3.     Because Azucena-Merino fails to meet her burden of establishing

eligibility for asylum, she necessarily fails to satisfy the higher standard for

withholding of removal. See Liu v. Holder, 640 F.3d 918, 926 n.5 (9th Cir. 2011).

      4.     In her opening brief, Azucena-Merino did not substantively challenge

the denial of CAT relief, but instead only referenced her arguments in support of her

asylum claim and stated that they also supported her CAT application. “Issues raised

in a brief which are not supported by argument are deemed abandoned.” Crime Just.

& Am., Inc. v. Honea, 876 F.3d 966, 978 (9th Cir. 2017) (internal quotation marks

and citation omitted); see Cui v. Holder, 712 F.3d 1332, 1338 n.3 (9th Cir. 2013)

      PETITION DENIED.




2
      In light of the foregoing determinations, we need not reach the agency’s
conclusions regarding whether Azucena-Merino’s proposed PSGs were cognizable
or whether internal relocation was feasible.
                                          4